Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prosecution history provides evidence for allowability.  Applicants submitted a terminal disclaimer complying with 37 C.F.R. §1.321 (b) and (c) over each of the '210, 107 and '897 Patents.  Additionally, the applicant’s claim amendments incorporate allowable subject matter from canceled claim 57 into independent claim 26.  This claim amendment was sufficient to overcome the rejection of claims 26-28, 31-32, 34-40, 42-43, 58-60 and 71 under 35 U.S.C. § 102(a) as allegedly being anticipated by Alessandra Beth Ennett ("Temporal delivery of multiple growth factors from polymer scaffolds to enhance neovascularization" PhD dissertation, The University of Michigan (2004); hereinafter "Ennett).  The Ennett dissertation describes a device comprising a scaffold composition comprising a polymer matrix and having an open, interconnected macroporous structure.  The implantable device of Ennett contains various bioactive compositions that modulate cell activity.  However, the device is Ennett is primarily directed to inducing angiogenesis when implanted and induce the growth of vascular endothelium.  It is not clear from Ennett whether there is direct effects on any of the immune cells recitedin amended claim 26, namely T cell, B cells, macrophages, dendritic cells, NK cells or combinations thereof.  Therefore, the examiner is unable to demonstrate that Ennett inherently modulates the activity of these immune cells.  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 26-29, 31, 32, 34-56, 58-68 and 70-72  are allowed.

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT LONG/
Primary Examiner, Art Unit 1633